Citation Nr: 0526108	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
compensation benefits payable for the veteran's spouse was 
properly created.

(The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); entitlement to a temporary 
total disability rating for PTSD based on a period of 
hospitalization from November 22, 1993, to January 24, 1994, 
under the provisions of 38 C.F.R. § 4.29; entitlement to an 
increased evaluation for postoperative degenerative arthritis 
of the left knee, with limitation of motion and laxity, 
currently rated as 20 percent disabling; and entitlement to 
an increased rating for postoperative residuals of bilateral 
varicose veins, currently rated as 30 percent disabling, will 
be addressed in a separate decision under a separate docket 
number, in addition, a claim seeking an earlier effective 
date for the grant of a total disability rating based on 
individual unemployability (TDIU) will be addressed in a 
separate decision, under a separate docket number.)  




REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney

WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION


The veteran served on active duty from January 1970 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in December 2004, the veteran testified 
at a video conference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.

The Board notes that the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
entitlement to a temporary total evaluation, and entitlement 
to increased ratings for a left knee disability and for 
bilateral varicose veins will be the subject of a separate 
Board decision, as will the issue of an earlier effective 
date for the grant of TDIU.

The Board further notes that the veteran filed a claim in 
June 2003 seeking waiver of the overpayment established 
against him.  This claim has not been addressed by the RO and 
is referred to the RO for appropriate development and 
adjudication.  In addition, at his hearing in December 2004, 
the veteran raised the issue of entitlement to an earlier 
effective date for the grant of service connection for a low 
back disability.  This claim is referred to the RO for 
appropriate adjudication and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A veteran can challenge both the creation of an overpayment 
and the monetary calculation of the debt.  The claims file 
does not contain a copy of such notification from the RO 
informing the veteran of this amount of indebtedness (or of 
any other amount, for that matter).  Without this 
information, the veteran cannot challenge the amount of the 
calculated overpayment, and the Board cannot determine if the 
veteran was correctly notified of the amount of his 
overpayment.

On remand, the RO should obtain a copy of the letter 
notifying the veteran of the amount of the overpayment, as 
well as a copy of notice of his right to request a waiver of 
recovery of this overpayment  

The veteran's implicit request for a waiver of the recovery 
of the overpayment at issue.  See Floyd v. Brown, 9 Vet. App. 
88 (1996) (Board is obligated to liberally read all documents 
and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.)  A review of the record reflects that the RO 
has not considered the matter of the veteran's entitlement to 
a waiver of the recovery of the overpayment at issue in this 
case.    
  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  The question of whether the 
overpayment at issue was properly created is inextricably 
intertwined with the issue of the veteran's entitlement to a 
waiver of recovery of such overpayment.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The fact that an issue is inextricably intertwined, however, 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  Thus, this appeal must be remanded (in 
part) so that the RO may adjudicate the additional matter of 
the veteran's entitlement to a waiver of the overpayment at 
issue in this case.  See 38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).

When a veteran challenges both the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity.  If the RO believes the debt to be valid, it 
should then prepare a written decision fully justifying the 
validity of the debt.  Thereafter, the veteran's request for 
waiver should be referred to the RO's Committee on Waivers 
and Compromises.  

If entitlement to a waiver of recovery of the overpayment is 
denied, then the veteran must be informed of his right to 
appeal both decisions to the Board.  See VAOPGCPREC 6-98; see 
also 38 C.F.R. § 1.911(c) (2004); Narron v. West, 13 Vet. 
App. 223 (1999); Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). 

The Board additionally notes that prior to the RO's 
adjudication of the veteran's entitlement to a waiver of the 
overpayment amount at issue in this case, it needs to have 
the veteran's current financial information (e.g., his 
ability to repay this debt) before it.  Thus, the veteran 
should also be asked to provide a new Financial Status Report 
(VA Form 20-5655) to the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
for the following:

1.  The RO should obtain copies of all 
outstanding records related to the matter 
on appeal, to include a copy of any 
notice letter to the veteran concerning 
the amount of any pension benefits 
overpayment incurred and his right to 
request a waiver.    

2.  The RO should then prepare and 
release a supplemental statement of the 
case as to the matter of whether the debt 
at issue on appeal was properly created, 
i.e., valid.  The veteran and his 
representative, if any, should be allowed 
the requisite period of time for a 
response to this document.

3.  Then, if the validity of the debt is 
upheld, then the case should be referred 
to the RO's Committee on Waivers and 
Compromises (Committee) to review the 
record and consider the veteran's request 
for waiver.  A formal written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
released to the veteran and his 
representative, if any, along with 
appropriate notice as to the veteran's 
right to appeal this decision.  

4.  After all development and action is 
complete, if the RO cannot grant the 
benefit sought on appeal in its entirety, 
it should return the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


